NUMBER 13-14-00400-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


PAUL JAMES HUDSON,                                                           Appellant,

                                            v.

GLORIA ARACELI LOEZA ACEVES,                                                  Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas


                         ORDER ABATING APPEAL
             Before Justices Rodriguez, Garza, and Benavides
                                Per Curiam

      This cause is before the Court on an agreed, joint motion to abate appeal pending

settlement. The parties have settled the dispute in this appeal and request that this Court

abate the appeal to effectuate the settlement agreement. The Court, having examined

and fully considered the documents on file and the joint motion to abate, is of the opinion
that the joint motion to abate the appeal pending settlement should be granted. The joint

motion to abate the appeal pending settlement is GRANTED and this appeal is ordered

ABATED until September 25, 2014.

      The Court directs appellants to file, on or before September 25, 2014, either (1) a

motion to reinstate the appeal or (2) a motion to dismiss the appeal pursuant to

settlement.

                                                      PER CURIAM


Delivered and filed the
28th day of August, 2014.




                                           2